DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 15-24, filed 02/11/2021, in combination with applicant’s amendments filed on 02/11/2021 with respect to 112(b) and 103 rejections have been fully considered and are persuasive.  The 112(b) rejection and rejections under 35 USC 103 of claims 1-14 has been withdrawn. 

Claim Objections
Claims 2-4, 6-8, 10-11, 14, 23-25, 27-30 are objected to because of the following informalities:  Claims 2-4, 6-8, 10-11, 14, 23-25, 27-30 all recite “The method of Claim”. Each . 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, 10-11, 13-14, 23-25, 26-30 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: 
Claims 1-4, 6-8, 10-11, 13-14, 23-25 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03. 
Claims 26-30 recite a process, and therefore, falls under the statutory category of being a thing or process. See MPEP 2106.03.
2A – Prong 1: Claim 1 recite a judicial exception by reciting the limitations of recording a voice recording, recording biosignal data, indicating a first instance of the first target emotion, generating emotion-labeled data, calibrating a first emotion model, recording a second set of biosignal data, detect a second instance of the first target emotion.  These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “recording a voice, recording biosignal data from a wearable device, recording second set of biosignal data from the wearable device”. That is, 
2A – Prong 2: The claims 1-5 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim do not amount to significantly more. For example, recording a voice, recording biosignal data, accessing emotion markers, recording a second set of biosignal data is nothing more than reviewing/receiving data which could have been collected and at least partially analyzed ahead of time (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing analysis (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output); and identifying trends/models is insignificant extra-solution activity (i.e., presenting data MPEP 2106.05(d)(II)).
2B: As discussed with respect to step 2A prong two, the additional elements of the prompting the user to recite a story, receiving biosignal data collected from a wearable device, etc.,  in the independent claim amounts to no more than mere instructions to apply the 
Dependent claims 2-4, 6-8, 10-11, 13-14, 23-25 are also rejected for depending from rejected claim 1.
Independent claim 26 is also rejected based on a similar discussion as presented above. Claim 26 is directed to an abstract idea without significantly more. The claims are directed towards obtaining, analyzing, defining and combining parameters to define a mental state. 
Dependent claims 27-30 are also rejected for depending from rejected claim 26.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792